DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patolsky et al. (US 2014/0367834).
Regarding claim 1, Patolsky discloses an array of nanowires grown on a substrate ([0010]) wherein said substrate is an amorphous substrate ([0010]); the surface of said substrate comprise elongated shapes ([0016] - [0017]), wherein said elongated shapes are not closed hollow shapes ([0027] discloses some embodiments include a protective layer.  The embodiments which do not contain a protective layer satisfy the limitation; [0142] discloses the process optionally and preferably forms the protective layer over the trench.  The embodiments which do not contain a protective layer satisfy the limitation.  Additionally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123); [0159] discloses the formation of a protective layer is optional); the long dimension of said nanowires/nanowalls is parallel to the surface of said substrate ([0029] discloses growth of nanostructures within trenches; [0101]); the nanowires/nanowalls are located adjacent to said elongated shapes ([0042]).
With regard to the limitation "wherein said array is produced by a process comprising: constructing an array of said elongated shapes on said substrate; applying growth-catalyst material on a region of said elongated shapes; exposing said substrate to a vapor, said vapor comprising atoms/ions required for nanowire/nanowall formation; and carrier gas; thereby forming said nanowires/nanowalls adjacent to said elongated shapes"; the limitation is directed to the manner in which the product is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 2, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses the nanowires/nanowalls are parallel to each other ([0181] L11).
Regarding claim 3, Patolsky discloses all the claim limitations as set forth above.  Patolsky further discloses the length of said nanowires/nanowalls is at least 1 micron or at least 2 microns ([0150] L5-6).
Regarding claim 4, Patolsky discloses all the claim limitations as set forth above.  Patolsky further discloses the height of the nanowires/nanowalls is about 10 nm to about 500 nm ([0150], [0188]).
Regarding claim 5, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses the width of the nanowires/nanowalls is from about 5 nm to about 100 nm ([0105],[0106],[0109]).
Regarding claim 6, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses the height/width aspect ratio of said nanowalls is between 5 and 2 ([0109], [0150], [0188]).
Regarding claim 7, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses the nanowires/nanowalls comprise GaN ([0174]).
Regarding claim 8, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses the spacing between adjacent nanowires/nanowells of the array is 50 nm or less ([0132] L13).
Regarding claim 9, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses said substrate comprises silicon ([0010]).
Regarding claim 10, Patolsky discloses all the claim limitations as set forth above.  Patolsky further discloses the number of nanowires/nanowalls in the array is at least 100,000 ([0132]).
Regarding claim 11, Patolsky discloses all the claim limitations as set forth above. Patolsky further discloses at least one of said nanowires/nanowalls is a core-shell nanowire/nanowall ([0141]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patolsky et al. (US 2014/0367834) as applied to claim 11 above, in view of Wong et al. ("Core-Shell CdS-Cu2S Nanorod Array Solar Cells").
	Regarding claim 12, Patolsky discloses all the claim limitations as set forth above.
	While Patolsky does disclose a shell covering the surface of the nanostructure core, and further discloses CdS as a semiconductor suitable for use in the invention ([0116]), Patolsky does not explicitly disclose the core comprises CdS and the shell comprises Cu2S.
	Wong discloses an array of nanorods comprised of a CdS core and Cu2S shell (Conclusion section on page 4099).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the nanostructure of Patolsky with a CdS core and a Cu2S shell, as disclosed by Wong, because as evidenced by Wong, the use of a nanostructure with a CdS core and a Cu2S shell amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a CdS core and a Cu2S shell in the formation of the nanostructures of Patolsky used in optoelectronic devices, based on the teaching of Wong.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patolsky et al. (US 2014/0367834) as applied to claim 1 above, in view of Asai et al. (US 2002/0109957).
	Regarding claim 13, Patolsky discloses all the claim limitations as set forth above.
	While Patolsky does disclose optoelectronic applications for the nanostructures ([0002]), and the nanowires/nanowalls comprise a core-shell section ([0141]), Patolsky does not explicitly disclose a photovoltaic device comprising the array of nanowires/nanowalls, and at least two electrical contacts connected to said nanowires/nanowalls such that a first contact is connected to the shell of the core-shell section of said nanowire/nanowall and a second contact is connected to a non-shelled section of said nanowire/nanowall.
	Asai discloses a photovoltaic device comprising an array of wires (abstract L4), and at least two electrical contacts connected to the wires such that a first contact is connected to the shell of the core-shell section of the wire (702 - [0297]), and a second contact is connected to a non-shelled section of the wire (722 - [0298]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the core-shell nanostructures disclosed in Patolsky in an optoelectronic application such as the photovoltaic device of Asai, because the use of the nanostructures in an optoelectronic device amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the nanostructures of Patolsky in a photovoltaic device, such as the photovoltaic device disclosed in Asai, based on the teaching of Patolsky ([0002]).
	Regarding claim 14, modified Patolsky discloses all the claim limitations as set forth above. Modified Patolsky further discloses a photovoltaic assembly comprising at least two photovoltaic devices (Asai - photovoltaic elements 520, [0297], Figures 69 and 70).
	Regarding claim 15, modified Patolsky discloses all the claim limitations as set forth above. Modified Patolsky further discloses said at least two devices are electrically-connected in parallel such that the positive pole of a first device is connected to the positive pole of a second device (Asai - [0059], [0060]).
	Regarding claim 16, modified Patolsky discloses all the claim limitations as set forth above. 
	With regard to the limitation "the output voltage of said device/assembly is at least 0.7 V", the limitation is directed to the manner in which the device/assembly is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 17, modified Patolsky discloses all the claim limitations as set forth above. 
	With regard to the limitation "the output voltage of said device is at least 1.5V, at least 2V or at least 3V, or wherein the output voltage ranges between 1V and 10V, 1V and 100V, 1V and 1000V, 1V and 100,000 V", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 18, modified Patolsky discloses all the claim limitations as set forth above. 
	With regard to the limitation directed to the current drawn from the device under illumination, the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 19, modified Patolsky discloses all the claim limitations as set forth above. Modified Patolsky further discloses a method of generating voltage and current, said method comprising exposing said photovoltaic device to electromagnetic radiation thereby generating voltage/current (Asai - [0222]).
	Regarding claim 20, modified Patolsky discloses all the claim limitations as set forth above. Modified Patolsky further discloses a method of photodetection comprising exposing said cell to electromagnetic radiation, thereby generating voltage/current, and using said voltage/current as a detection signal for said radiation (Asai - [0222]; the current generated is necessarily a detection signal for said radiation).
Response to Arguments
Applicant's arguments filed 09/05/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Patolsky does not contain an actual disclosure of a process without a protective layer.
In response to Applicant's argument, paragraph [0142] of Patolsky discloses a process without a protective layer. Specifically, line 13 of paragraph [0142] states "In various exemplary embodiments of the invention the trench is at least partially (emphasis added) buried within the substrate under a protective layer (capping layer) which covers one of the major surfaces, and the growth of the nanostructures occurs within the buried trench and being guided by the trench.  In some embodiments, the process places the metal catalyst in the trench, and optionally also forms the trench in the substrate.  The process optionally (emphasis added) and preferably also forms the protective layer over the trench."
As set forth above, Patolsky discloses the formation of the protective layer over the trench is optional. Patolsky therefore discloses a process without a protective layer.  It is further noted, that the embodiment in which the trench is at least partially buried satisfies the limitation requiring said elongated shapes are not closed hollow shapes, because the embodiment describes the trench is at least partially buried, and does not require the trench to be fully buried.  Further, paragraph [0159] discloses the process optionally (emphasis added) continues to 104 at which a protective layer is formed on the substrate to cover the surface of the substrate and bury the trench thereunder.  
It is further noted that even if Patolsky did not disclose the formation of the protective layer is optional, and even if Patolsky required the trench to be fully buried rather than the disclosed at least partially buried description; Applicant's argument that Patolsky does not disclose a process without a protective layer is moot because Patolsky discloses, in the embodiments in which there is a protective layer, that the formation of the protective layer is an intermediate step, and the protective layer is removed ([0177], [0253]).  
Once the protective layer is removed, in the embodiments of Patolsky which contain a protective layer, the limitation requiring "said elongated shapes are not closed hollow shapes" is satisfied.
It is further noted that with regard to Patolsky's disclosure of preferred or optional embodiments, as set forth in the previous office action, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123).
With regard to Applicant's argument directed to an enabling disclosure, there is no evidence that the disclosed process without the optional protective layer would require undue experimentation.  
Applicant asserts that Patolsky is "inoperable" without a protective layer; however, Applicant does not provide evidence in support of this assertion.  Applicant's citation of paragraph [0267] of Patolsky does not provide evidence that without a protective layer, the nanowires are unguided.  Instead, paragraph [0267], similar to the disclosure of paragraph [0254], is simply stating that the duration of the CVD is preferably controlled so as to terminate once the tunnel is filled, otherwise, in case the CVD process is continued, nanowires escape out from the nanotunnel confinement, leading to the growth of unguided nanowires of larger diameters.  Paragraph [0267] is not comparing nanotunnels with protective layers with nanotunnels that do not have protective layers.  Instead, paragraph [0267], similar to paragraph [0254], is directed to situations when the CVD procedure is allowed to proceed past the point at which the tunnel is filled.
Applicant asserts that the protective layer in Patolsky is an absolute necessity; however, Applicant does not provide evidence in support this assertion.  Applicant's citation of paragraphs [0245], [0246], and [0267] do not provide evidence that the protective layer in Patolsky is an absolute necessity.  Instead, Patolsky clearly states the step of forming a protective layer to bury the trench thereunder is optional ([0159]).  As set forth above, paragraph [0267] is not comparing nanotunnels with protective layers with nanotunnels that do not have protective layers.  Instead, paragraph [0267], similar to paragraph [0254], is directed to situations when the CVD procedure is allowed to proceed past the point at which the tunnel is filled.  Therefore, Applicant has failed to provide evidence that the protective layer in Patolsky is a necessity, rather than the disclosed optional step/feature.
Applicant has failed to show that the process of Patolsky, which does not include the optional protective layer, is not an enabling disclosure.  Patolsky clearly describes the formation of nanowires in trenches that are not covered by a protective layer, at least partially covered with a protective layer, and fully covered with a protective layer.  It is noted that even though the limitations claimed are satisfied by the embodiment of Patolsky as set forth above, the issue is moot because Patolsky discloses that, in the embodiments in which there is a protective layer, the protective layer is removed ([0177], [0253]).  
Once the protective layer is removed, in the embodiments of Patolsky which contain the formation of a protective layer as an intermediate step, the limitation requiring "said elongated shapes are not closed hollow shapes" is satisfied.
Applicant asserts that an embodiment without a protective layer is inoperative; however, Applicant does not provide evidence that an embodiment without a protective layer is inoperative.  As set forth above, Patolsky clearly discloses the protective layer is optional, and there is no reason to believe a nanowire cannot be grown without a protective layer based on the teaching of Patolsky.
With regard to applicant's argument that Patolsky's closed tunnel growth proceeds under different reaction conditions, and it is influenced by limited gas concentration, restricted gas diffusion, different reaction cross-section and overall closed-channel geometrical constraints, and that such conditions are not applicable to open elongated shapes; Patolsky discloses in paragraphs [0142] and [0159] that the protective layer is optional.  The conditions referred to are those specific to embodiments in Patolsky which contain the formation protective layer as an intermediate step.  The fact that conditions specific to embodiments which contain a protective layer are disclosed does not preclude the disclosure in Patolsky of embodiments which do not contain a protective layer.
With regard to applicant's argument that Patolsky is teaching away from growth adjacent to open trenches; Patolsky discloses in paragraphs [0142] and [0159] that the protective layer is optional.  As set forth in MPEP 2123, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues that it would not be obvious to rely on the nanowires of Patolsky, formed inside closed tunnels and subjected to closed channel reaction conditions, and on the NW of Wong which are grown vertically from a substrate with no guided pattern, and to arrive at the claimed nanowires that are guided by adjacent open elongated shapes.
In response to Applicant's argument, as set forth in the office action, Patolsky does not explicitly disclose the core comprises CdS and the shell comprises Cu2S.
	Wong discloses an array of nanorods comprised of a CdS core and Cu2S shell (Conclusion section on page 4099).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the nanostructure of Patolsky with a CdS core and a Cu2S shell, as disclosed by Wong, because as evidenced by Wong, the use of a nanostructure with a CdS core and a Cu2S shell amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a CdS core and a Cu2S shell in the formation of the nanostructures of Patolsky used in optoelectronic devices, based on the teaching of Wong.
	Applicant argues that it would not be obvious to rely on the nanowires of Patolsky, formed inside closed tunnels and subjected to closed channel reaction conditions, and on Asai which does not teach any type of nanowires, to arrive at the claimed inventive nanowires that are formed adjacent to open elongated shapes.
	In response to Applicant's argument, while Patolsky does disclose optoelectronic applications for the nanostructures ([0002]), and the nanowires/nanowalls comprise a core-shell section ([0141]), Patolsky does not explicitly disclose a photovoltaic device comprising the array of nanowires/nanowalls, and at least two electrical contacts connected to said nanowires/nanowalls such that a first contact is connected to the shell of the core-shell section of said nanowire/nanowall and a second contact is connected to a non-shelled section of said nanowire/nanowall.
	Asai discloses a photovoltaic device comprising an array of wires (abstract L4), and at least two electrical contacts connected to the wires such that a first contact is connected to the shell of the core-shell section of the wire (702 - [0297]), and a second contact is connected to a non-shelled section of the wire (722 - [0298]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the core-shell nanostructures disclosed in Patolsky in an optoelectronic application such as the photovoltaic device of Asai, because the use of the nanostructures in an optoelectronic device amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the nanostructures of Patolsky in a photovoltaic device, such as the photovoltaic device disclosed in Asai, based on the teaching of Patolsky ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726